Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Double Patenting
Claims 1-12 of USPN 11,112,284 and claims 1-10 of USPN 11,320,293 set forth subject matter like claims 1-14 of the present application. However, claims 1-14 also set forth subject matter neither taught nor suggested to a skilled artisan, when claims 1-12 of USPN 11,112,284 or claims 1-10 of USPN 11,320,203 are considered alone or in combination with other art of record. 
An analysis follows below.
With respect to claim 1 of the present application, claims 1-12 of USPN 11,112,284 or claims 1-10 of USPN 11,320,293 teach: A sensor calibration device [ taught by claim 1 of USPN 11,320,293 or claim 1 of USPN 11,112,284 ] comprising: a base frame [ taught by line 2 of claim 1 of USPN 11,320,293 or line 3 of claim 1 of USPN 11,112,284 ]; a standing frame operable to couple with the base frame, the standing frame comprising a hinge [ taught by lines 7-9 of claim 1 of USPN 11,320,293 or suggested by lines 4-6 of claim 1 of USPN 11,112,284 ]; a measurement frame operable to couple to the standing frame [ taught by line 12 of claim 1 of USPN 11,320,293 or line 7 of claim 1 of USPN 11,112,284 ]; a crossbar configured to detachably couple to the measurement frame [ taught by line 19 of claim 1 of USPN 11,320,293 or line 18 of claim 1 of USPN 11,112,284 ]; a target configured to detachably coupled to the crossbar, the target having a specified configuration suitable for a sensor calibration [ taught by line 32 of claim 1 of USPN 11,320,293 or line 20 of claim 1 of USPN 11,112,284 ]; and a gliding support extending between the base frame and the standing frame [ this element is not taught by the claims of either USPN 11,320,293 or USPN 11,112,284 ], wherein the sensor calibration device is functionally-assembled when the target is coupled to the crossbar [ met by the assembly of the device set forth by the claims of either USPN 11,320,293 or USPN 11,112,284 ], the crossbar is coupled to the measurement frame, the measurement frame is coupled to the standing frame, and the standing frame is coupled to the base frame[ met by the assembly of the device set forth by the claims of either USPN 11,320,293 or USPN 11,112,284 ], and wherein the gliding  support is operable to adjust the pitch of the target with respect to the base frame when the sensor calibration device is functionally-assembled , the pitch adjustment achieved by altering a longitudinal length of the gliding support [ this functional limitation is not met in that neither the claims of USPN 11,320,293 or USPN 11,112,284 teach or suggest a gliding support ].
In view of the analysis presented above, claim 1 of the present application is not rejected for non-statutory double patenting in view of either claims 1-12 of USPN 11,112,284 or claims 1-10 of USPN 11,320,293.
Claims 2-14 depend on claim 1.
 35 USC § 102 and 35 USC § 103
The cited prior art teaching subject matter like claims 1-14 of the present application is disclosed by Cejka et al (2020/0150224).
With respect to claim 1, Cejka et al disclose: A sensor calibration device [ taught by figure 1 ] comprising: a base frame [ taught by base structure (108) ]; a standing frame operable to couple with the base frame [ taught by vertical column (102) ], the standing frame comprising a hinge [ no hinge is shown ]; a measurement frame operable to couple to the standing frame [ taught by mounting fixture (402) ]; a crossbar configured to detachably couple to the measurement frame [ taught by lateral support track (404) ], a target configured to detachably coupled to the crossbar, the target having a specified configuration suitable for a sensor calibration [ taught by target structure (440a and 400b) ]; and a gliding support extending between the base frame and the standing frame [ not disclosed ], wherein the sensor calibration device is functionally-assembled when the target is coupled to the crossbar, the crossbar is coupled to the measurement frame, the measurement frame is coupled to the standing frame, and the standing frame is coupled to the base frame [ taught by the assembled device set forth by figure 1 ], and wherein the gliding support is operable to adjust the pitch of the target with respect to the base frame when the sensor calibration device is functionally-assembled , the pitch adjustment achieved by altering a longitudinal length of the gliding support [ this functional limitation is not taught or suggested because the is no disclosed gliding support to work in cooperation with a hinge – support in the present application for this function is at least set forth by figure 5 and paragraph [0039].
In the cited prior art, figure 1 of Ruoff teaches a pitch adjustment mechanism wherein a spindle crank (10) mounted on a support (3) works with a nut (11) to adjust the receiving unit (4).
However, combining this teaching with Cejka et al does not produce a gliding support working in coordination with a hinge as set forth by claim 1.
As a result, claim 1 is allowed.
Claims 2-14 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/Primary Examiner, Art Unit 3645